NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims are 1-5, and 7 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: the control device moves the vehicle in a decelerated state in which the vehicle is decelerated to a prescribed speed which is slower than the normal speed, wherein the second area is set only when the vehicle is moving forward, and a movement speed of the vehicle when the vehicle is moving backward during the control of the vehicle to the target position is set at the prescribed speed, wherein after the control device recognizes the obstacle in the first area and then stops the vehicle, in a case where the external environment sensor, which has detected the obstacle in a side area of the vehicle in the first area, no longer detects the obstacle in the first area, the control device does not allow resumption of a movement of the vehicle to the target position, and in a case where the external environment sensor, which has detected the obstacle in an area other than the side area of the vehicle in the first area, no longer detects the obstacle in the first area, the control device allows the resumption of the movement of the vehicle to the target position, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RUSSELL FREJD/Primary Examiner, Art Unit 3661